PD-0683-15                                                PD-0683-15
                                                                    COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                    Transmitted 6/3/2015 4:46:25 PM
                                No. ________________                 Accepted 6/4/2015 11:49:26 AM
                                                                                     ABEL ACOSTA
                TO THE COURT OF CRIMINAL APPEALS OF             TEXAS                        CLERK
                              Adrian Deshawn Patton
                                      Petitioner
                                          v.
   June 4, 2015
                                 The State of Texas
                                     Respondent


On Appeal from the 75 District Court of Liberty County, in Cause No. CR29871,
                       th




the Hon. Mark Morefield, Presiding, and the February 15, 2015, Opinion of the
                14 Court of Appeals in Case No. 14-14-00102-CR
                  th




                 1 MOTION FOR EXTENSION OF TIME
                       st



   FOR FILING (OUT OF TIME) PETITION FOR DISCRETIONARY REVIEW


  TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

        Now comes ADRIAN DESHAWN PATTON, Petitioner in the above

  captioned cause, and moves the Court to extend the time for filing Petitioner’s

  Petition for Discretionary Review and/or to file an out of time Petition for

  Discretionary Review, and in support of this Motion would show the following:

     1. Petitioner’s Petition for Discretionary Review is currently due on March 7,

        2015.

     2. Appointed Appellate Counsel inadvertently missed sending Appellant notice

        of his appellate deadlines with regard to filing of a PDR and a copy of the

        Court of Appeals’ Memorandum Opinion as called for under Rule 48.4.

     3. Given the lapse of the time for Appellant/Petitioner to receive the notice of

        deadlines and his ability to request the PDR timely, Appointed Appellate

        Counsel is filing this request for an extension of time/out of time PDR on Mr.
      Patton’s behalf, but is not otherwise making an appearance of counsel for the

      purposes of the filing or litigating of a PDR.

   4. For the foregoing reasons, undersigned Appellant/Petitioner Patton requests

      a 30 day extension from today’s date to complete his Petition for

      Discretionary Review.

   5. No previous extensions have been requested in this case.

   6. This request is not for delay, but so justice may be done.

   7. Contact information for future notices to Pro Se Appellant/Petitioner Adrian

      Deshawn Patton can be forwarded to:

      Adrian Patton 1899028
      Darrington Unit
      59 Darrington Rd.
      Rosharon, TX 77583


      WHEREFORE, PREMISES CONSIDERED, Appellant/Petitioner prays that

the Court grant this Motion for Extension of Time and/or Out of Time PDR and all

other relief the Court deems fit.

                                      Respectfully submitted,


                                      Dan P. Bradley
                                      Attorney at Law
                                      P.O. Box 7107
                                      Houston, Texas 77248
                                      Tel. 713-819-5529
                                      Fax: 877-655-2797
                                      dbradleylaw@gmail.com


                                      By: /s/ Dan P. Bradley
                                         Dan P. Bradley
                                         State Bar No. 00783703
                          CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the above and foregoing “1   st




Motion for Extension of Time for Filing (Out of Time) Petition for Discretionary

Review” was this day hand-delivered, eFiled, mailed postage pre-paid or

transmitted via telecopier (fax) to the office of the District Attorney of Liberty

County, 1923 Sam Houston, Liberty, TX 77575; and to office of the Hon. Lisa

McMinn, State's Prosecuting Attorney, via eFile, on June 3, 2015.



                                      /s/ Dan P. Bradley
                                      Dan P. Bradley